EXHIBIT 10.45

 

AMENDMENT NUMBER SIX TO
MAXWELL TECHNOLOGIES, INC.
1995 STOCK OPTION PLAN

 

The Maxwell Technologies, Inc. 1995 Stock Option Plan (the “Plan”) is hereby
amended in the following respects:

 

1.               Section 6(g) of the Option Plan is amended by adding the
following sentence to the end of such Sections;

 

“Notwithstanding anything in this Plan to the contrary, the Option privileges of
an Optionee shall not expire by reason of the termination of the Optionee’s
employment, and such Options shall continue to become exercisable in accordance
with the terms of the Agreement related thereto, if the Optionee continues to
serve as a member of the Board or, at the request of the Company, the board of
directors of any Subsidiary.  Upon the termination of Optionee’s service as a
member of the Board or the board of directors of any Subsidiary, such Option
privileges shall expire unless exercised by the Optionee within sixty (60) days
after such termination.”

 

 

2.               Effect of Amendments.

 

This amendment to the Plan shall be effective as of May 8,2003.

 

 

 

MAXWELL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 /s/ Richard Smith

 

 

Richard Smith, Secretary

 

 

 

 

 

Date: May 8, 2003

 

--------------------------------------------------------------------------------